DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 lines 2-10 recite performing additive forming and isomaterial shaping or plastic forming, and simultaneously, performing one or more members selected from a group consisting of isomaterial orthopedic process, subtractive process and finishing process in parallel at a same station, so as to achieve a one-step ultra-short process, high-precision and high-performance additive manufacturing, wherein: performing in parallel at the same station refers to simultaneously implement different processes in a same pass or different passes of different processing layers or a same processing layer when a clamping position of the part to be processed is unchanged. 
The specification does not describe in full, clear, or concise manner, in step wise process, in regards to “simultaneously implement different processes in same pass or different passes of different processing layers or same processing layer when a clamping position of the part to be processed is unchanged”. Claim 1 and nor the specification provides examples of a process/system showing “same pass” or “different passes”  in a process step and specifically fails to identify specific type of additive manufacturing and the distinction between isomaterial shaping versus isomaterial orthopedic process. Claim 1 appears to form an object, however, does not yet recite whether it only pertains to post-forming only, and claim as written appears to be only pertaining to post-processing such as only removing materials from a part that is formed. 
 	See MPEP 2164.01 (a), which states that "any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention..." see In re Wands, 858 F. 2d 731, 737, 8 USPQ2d 1400 (fed cir. 1988). 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" and these  factor include (C) the state of the prior art, (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Based on the disclosure of the applicant's invention (specification), lack of existence of working examples and lack of guidance provided/drawing, the examiner notes that there is "inconsiderable direction and guidance" provided in the specification, that would lead one skilled in the art to an undue experiment. 
Furthermore, the underlined portion of the claims does not provide any meaningful limitations to the claim that would provide to control the deformation as claimed. Additionally, claim 1 does not recites whether clamping is necessary during initial forming of the product and the type of additive manufacturing used to form the part (if it would require clamping). The specification is silent to examples, drawings, or steps necessary to form the additive manufacturing parts (type of process used), and what is considered isomaterial orthopedic process as claimed. The specification is also silent to or fails to provide what is meant by “same station” and type of system/steps included in the stations.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites comprises steps of: performing additive forming and isomaterial shaping or plastic forming, and simultaneously, performing one or more members selected from a group consisting of isomaterial orthopedic process, subtractive process and finishing process in parallel at a same station, so as to achieve a one-step ultra-short process, high-precision and high-performance additive manufacturing, wherein: performing in parallel at the same station refers to simultaneously implement different processes in a same pass or different passes of different processing layers or a same processing layer when a clamping position of the part to be processed is unchanged.
The underlined portion of the claims are vague and indefinite, as it is unclear what is considered a “isomaterial orthopedic process” and additionally, it is also unclear from the specification whether “performing in parallel at the same station refers to simultaneously implement different processes in a same pass or different passes of different processing layers or a same processing layer when a clamping position of the part to be processed is unchanged” is referring to performing post-processing in the same station. Claim 1 as written does not provide specific additive manufacturing process used and what is performed in parallel at the same stations, and what is happening during clamping position. Applicant is urged to clarify this in the next action. The dependent claims are rejected for the same reasons as discussed above. 
The Examiner further notes that claim 2 is vague as it does not clearly identify when is controlled rolling occurs, and whether it occur during forming of the part or whether it is a post forming. Furthermore claim 2 also requires cold heat treatment and it is also unclear how cold-heat treatment is handled, the specification further provides sufficient examples and similarly, remaining dependent claims 3-6, 8-13 are also vague. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rapp et al (US 2020/0039868 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp et al (DE 10 2016 012 003.7, equivalent translation provided by US 2020/0039868 A1) in view of  Jette et al (US 2019/0210217 A1).
For claims 1 -13, Rapp et al teach a method including an additive manufacturing process( [0078]-[0080])  including plastic forming and simultaneously performing one or more of selected process including subtractive processing and finishing process to achieve high performance additive manufacturing (see [ 0003]-[0050], [0057] recites post treatment process including structuring by means of a forming tool, irradiating with high energy radiation, bonding, grinding, polishing, lapping, or heat or laser light).
It is noted that claim as written also includes the limitations “finishing process in parallel station…” it is noted that since Rapp et al teaches performing post-forming, of variety of processes as in claim, one skilled in the art has two known options to choose from, to perform finishing in parallel at same station, or in different stations, and based on the type of post-processing need, it would have been obvious to one skilled in the art to choose known options such as parallel same station in order to reduce time, and reduce work space, since “a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the process not of innovation but or ordinary skill and common sense.” KSR Int’l Co.v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
However, Rapp et al fails to show clamping or milling stations as claimed. Jette et al teach machining station, workpiece holding system, and method of efficiently machining a workpiece (post-processing, specifically milling) (Fig 3A- 3B,  item 34-workpiece mounted on a trolley and Fig 9; also see remaining Figs 1-8; [0027],  [0020]-[0046]). It would have been obvious to use known clamping stations as taught by Jette, for the post-processing as performed in Rabb et al, for efficiently handling the workpiece and effectively milling using known programs.  The Examiner further notes that claim 2 is vague as it does not clearly identify when is controlled rolling occurs, and whether it occur during forming of the part or whether it is a post forming. Furthermore claim 2 also requires cold heat treatment and it is also unclear how cold-heat treatment is handled, the specification further provides sufficient examples and similarly, remaining dependent claims 3-6, 8-13 are also vague. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743